COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        In the Interest of J-M.A.Y., Child

Appellate case number:      01-15-00469-CV

Trial court case number:    2014-01481J

Trial court:                314th Judicial District Court of Harris County

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The clerk’s record
was filed on June 1, 2015, and the reporter’s record was filed on June 23, 2015, after the
reporter was granted two extensions. See TEX. R. APP. P. 28.4(b)(2). Thus, the
appellant’s brief was due by July 13, 2015. See id. at 38.6(a)(2). On the day the brief
was due, July 13, 2015, appellant’s appointed counsel filed a notice of appearance and
unopposed motion for an extension of time to file the appellant’s brief, requesting a forty-
five day extension until August 27, 2015.

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West Supp. 2014). The notice of appeal was filed in the trial
court on May 19, 2015, by appointed counsel for the mother, J.J.K., setting the 180-day
compliance deadline for November 16, 2015. Although appellant’s counsel’s motion is
unopposed, the accelerated schedule in parental termination cases requires greater
compliance with briefing deadlines.

       Appellant’s counsel contends that an extension is needed because he needs
additional time to review the record, because there is a companion case, In the Interest of
T.J.C., II, Child, that was recently docketed on July 7, 2015, as No. 01-15-00589-CV, and
because he is preparing the appellant’s brief in another parental termination case, due by
July 21, 2015, absent request for a second extension. See TEX. R. APP. P. 10.5(b)(1)(C).
While the companion case in No. 01-15-00589-CV has the same compliance date of
November 16, 2015, as this case, the appellant’s brief is not yet due in that case because
the reporter’s record has yet to be filed and the clerk’s record is due by July 23, 2015, in
that case.

        Accordingly, the appellant’s motion for an extension of time to file appellant’s
brief is GRANTED, in part, and DENIED, in part, until August 13, 2015, but no
further extensions will be granted absent extraordinary circumstances. If the
appellant’s brief is not filed by that date, this case may be abated for the trial court to
hold a hearing and appellant’s counsel, Donald M. Crane, may be required to show cause
why he should not be held in contempt of court.

       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                   

Date: July 14, 2015




                                             2